COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Kelsey and Senior Judge Overton
Argued at Salem, Virginia


SUSAN P. GAULDIN
                                                                MEMORANDUM OPINION*
v.     Record No. 3288-03-3                                   BY JUDGE NELSON T. OVERTON
                                                                   OCTOBER 12, 2004
WISE HUNDLEY ELECTRIC COMPANY, INC.
 AND COMMONWEALTH CONTRACTORS GROUP
 SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 Jerry L. Williams, Jr. (Williams, Luck & Williams, on brief), for
                 appellant.

                 Evelyn G. Tucker (R. Ferrell Newman; Thompson, Smithers,
                 Newman, Wade & Childress, on brief), for appellees.


       Susan P. Gauldin (claimant) appeals a decision of the Workers’ Compensation

Commission finding that Wise Hundley Electric Company, Inc. and its insurer proved by a

preponderance of the evidence that claimant was released to perform her pre-injury employment

effective January 7, 2003. We have heard oral argument and reviewed the record and the

commission’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Gauldin v. Wise Hundley Electric Company, Inc.,

VWC File No. 206-73-03 (Dec. 11, 2003).

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.